In an action to permanently enjoin the defendants from enforcing Local Law No. 3 (1974) of the Town of Huntington, known as the Tow Truck Law, the defendant town appeals, as limited by its brief, from so much an order-judgment of the Supreme Court, Suffolk County, entered December 9, 1974, as granted plaintiffs’ motion for summary judgment in part, i.e., to the extent of adjudging certain portions of said law to be unconstitutional and enjoining their enforcement. Order-judgment modified, on the law, by striking the following from the first decretal paragraph thereof: "Section 54-9 (A)”. As so modified, order-judgment affirmed insofar as appealed from, without costs. Subdivision A of section 54-9 of the local law in question forbids any person, firm or corporation to drive on any street or highway within the Town of Huntington (outside of village limits) for the purpose of soliciting towing work. In our view, such a prohibition is within the town’s ordinance making, powers and the holding in Wiggins y Town of Somers (4 NY2d 215) is not to the contrary. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur. [79 Mise 2d 834.]